Exhibit 10.1
 
AGREEMENT
 
THIS AGREEMENT (the “Agreement”), dated as of June 29, 2007 (the “Effective
Time”), is made and entered into by and among Odyssey HealthCare, Inc., a
Delaware corporation (the “Company”), and Deborah A. Hoffpauir (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, Employee and the Company are party to that certain Employment Agreement
of Deborah A. Hoffpauir, made and entered into as of August 1, 2005 (the
“Employment Agreement”), a true and correct copy of which is attached hereto as
Exhibit A;
 
WHEREAS, Employee has announced her resignation as Senior Vice President and
Chief Operating Officer of the Company (the “Resignation”), and Employee and the
Company have mutually agreed that such resignation will be effective on the
earlier to occur (such date, the “Resignation Effective Time”) of (i) the
Company’s employment of a Chief Operating Officer to replace Employee in such
position or (ii) July 1, 2007;
 
WHEREAS, the Company and Employee have mutually agreed to the termination of the
Employment Agreement, without further rights or obligations of either party
under the Employment Agreement (except to the extent that any such rights or
obligations are expressly incorporated herein), effective as of the Effective
Time;
 
WHEREAS, upon the termination of the Employment Agreement, (i) the Company
desires to retain the services of Employee, and Employee desires to be employed
by the Company as an at-will employee and to continue to serve as Senior Vice
President and Chief Operating Officer of the Company until the Resignation
Effective Time and (ii) following the Resignation Effective Time, the Company
desires to continue to retain the services of Employee, and Employee desires to
remain employed by the Company as an at-will employee and to continue to serve
as Regional Vice President of the Company’s Southeast Region, in the case of
clauses (i) and (ii), upon the terms and conditions set forth in this Agreement;
and
 
WHEREAS, each capitalized term used but not otherwise defined herein shall have
the meaning given such term in the Employment Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements, and
promises set forth herein, and for other good a valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and the
Company hereby agree as follows:
 
1.  Acknowledgement; Termination of Employment Agreement.  The parties hereby
represent and warrant that prior to the Effective Time, Employee’s employment
relationship with the Company was pursuant to and governed solely by the
Employment Agreement.  Effective as of the Resignation Effective Time, Employee
resigns as Senior Vice President and Chief Operating Officer of the Company and
as an officer of the Company’s subsidiaries, including, without limitation,
Odyssey HealthCare Holding Company, Odyssey HealthCare GP, LLC, Hospice of the
Palm Coast, Inc., Odyssey HealthCare Management, LP, Odyssey HealthCare
Operating A, LP, Odyssey HealthCare Operating B, LP, and Odyssey HealthCare
Foundation. In connection with Employee’s resignation, the parties hereby agree
that the Employment Agreement is hereby terminated in full as of the Effective
Time, except as set forth in Section 4, without any further action on the part
of the Company or Employee and, except as set forth in Section 4, thereafter
shall be of no further force or effect.  From and after the date of termination
of the Employment Agreement, Employee shall not be entitled to receive any
further wages, compensation, or benefits arising pursuant to the Employment
Agreement, and neither the Company nor Employee shall have any rights or
obligations thereunder, other than as provided in Section 4.  Employee agrees to
execute all further documents which the Company may reasonably request of her to
effectuate such resignations.
 

--------------------------------------------------------------------------------


 
2.  Continued Services.
 
(a)  At Will Employment.  Effective as of the Effective Time, and subject to
such terms and conditions as are set forth in this Agreement, the Company hereby
retains Employee as an employee to perform such services on behalf of the
Company as set forth herein or as may be mutually agreed to in writing by the
Company and Employee, and Employee hereby accepts such employment from the
Company.  Until the Resignation Effective Time, Employee shall serve as Senior
Vice President and Chief Operating Officer of the Company, and shall have such
powers and duties (including holding officer positions with one or more
Subsidiaries of the Company) as may be assigned from time to time by the Board
of Directors of the Company (the “Board”).  Following the Resignation Effective
Time, Employee shall no longer serve as Senior Vice President and Chief
Operating Officer of the Company, but shall serve as Regional Vice President of
the Company’s Southeast Region, and shall have such powers and duties as may be
assigned from time to time by the President or the Chief Operating Officer of
the Company.  The Company has the right to terminate the Employee’s employment
under this Section 2(a) at will (for any reason or no reason), and, in the event
the Company exercises such right of termination, the Company shall pay to
Employee any compensation or benefits due Employee pursuant to Section 2(b) and
Section 2(c), if applicable, through and including the date of such termination,
and thereafter the Company shall have no further obligation to Employee
hereunder or otherwise, except as required by the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) or other applicable law.
 
(b)  Employee Compensation and Benefits.
 
(i)  Annual Base Salary.  Employee shall receive an annual base salary (“Annual
Base Salary”) which shall be paid bi-weekly in accordance with customary payroll
practices of the Company.  Employee’s Annual Base Salary shall be $335,000.00
per year until December 31, 2007.  Effective January 1, 2008 and thereafter for
so long as Employee remains in the employ of the Company, subject to any
increases or decreases in salary as the President in his discretion from time to
time shall deem appropriate, Employee’s Annual Base Salary shall be $183,000.00
per year.
 
(ii)  Pro-Rated 2007 Annual Bonus.  Employee shall be entitled to receive an
annual bonus for 2007 for her service as Senior Vice President and Chief
Operating Officer from January 1, 2007 through the Resignation Effective
Time.  Such bonus shall be a pro-rated amount equal to the product of (i) the
amount of the annual bonus, if any, to which Employee would have been entitled
for calendar 2007 if Employee had not resigned as Senior Vice President and
Chief Operating Officer of the Company, multiplied by (ii) a fraction, the
numerator of which is the number of days that have elapsed since January 1, 2007
through (but not including) the Resignation Effective Time, and the denominator
of which is the total number of days in 2007.  Such bonus shall be paid at such
time as the Company pays the executives of the Company annual bonuses for the
2007 calendar year (but in no event later than the fifth business day after the
Company publicly announces its earnings for such calendar year in a press
release), whether or not Employee is then employed by the Company.  Except for
the foregoing bonus, Employee shall not be entitled to receive any other bonus
from the Company for the 2007 calendar year.  Effective January 1, 2008 and
thereafter for so long as Employee remains in the employ of the Company as one
of its Regional Vice Presidents, Employee shall be eligible to participate in
such bonus programs established by the Company from time to time for its
Regional Vice Presidents. 
 
2

--------------------------------------------------------------------------------


 
(iii)  Benefits.  The Company agrees to provide Employee with such health
insurance and other benefits as are generally made available to the Company’s
common law employees for so long as Employee remains in the employ of the
Company.
 
(c)  Guaranteed Salary Payment.  If the Company terminates Employee’s employment
on or prior to December 31, 2007 for any reason other than Cause, Employee shall
be entitled to continue to receive the compensation described in Section 2(b)(i)
through December 31, 2007, payable as described in Section 2(b)(i).
 
(d)  Withholding.  The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
(e)  Notice of Termination.  Any termination by the Company for any or no
reason, or by Employee’s resignation, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section
6(a).  For purposes of this Agreement, a “Notice of Termination” means a written
notice which, to the extent applicable, sets forth in reasonable detail the
facts and circumstances that provide a basis for termination of Employee’s
employment.  The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing the Company’s rights hereunder.
 
3.  Equity Awards and Agreements.  Employee hereby represents and warrants that,
except for the equity award agreements described in Exhibit B hereto (the
“Equity Agreements”), she is not a party to any stock option, stock appreciation
right, restricted stock, or similar agreement granting Employee the right to
acquire or benefit from the appreciation in value of the capital stock of the
Company or any of its subsidiaries.  Except for the Retained Awards (as defined
below), Employee and the Company hereby agree that, notwithstanding any contrary
provision in the Equity Agreements, all stock options, restricted shares, and/or
other equity awards granted to Employee pursuant to the Equity Agreements shall
immediately be terminated and of no further force or effect.  Concurrently with
the execution of this Agreement, Employee and the Company are entering into an
Equity Award Termination Agreement, Release and Waiver (the “Termination
Agreement”) terminating all Equity Agreements, except the Retained Awards.  As
used in this Agreement, “Retained Awards” means the (i) the Nonstatutory Stock
Option Agreement, dated November 20, 2002, representing the right to acquire
20,000 shares of the Company’s common stock (45,000 shares after the Company’s
three-for-two stock splits on February 6, 2003 and July 28, 2003), of which
options to acquire 45,000 shares are exercisable as of July 1, 2007, (ii) the
Nonstatutory Stock Option Agreement, dated June 20, 2003, representing the right
to acquire 75,000 shares of the Company’s common stock (112,500 shares after the
Company’s three-for-two stock split on July 28, 2003), of which options to
acquire 112,500 shares are exercisable as of July 1, 2007, (iii) the
Nonstatutory Stock Option Agreement, dated January 26, 2004, representing the
right to acquire 75,000 shares of the Company’s common stock, of which options
to acquire 75,000 shares are exercisable as of July 1, 2007, (iv) the Restricted
Stock Award Agreement, dated November 18, 2004, representing the right to
receive 30,000 shares of the Company’s common stock, par value $0.001 per share,
and (v) the Nonstatutory Stock Option Agreement, dated November 16, 2005 (the
“November 2005 Option”), representing the right to acquire 90,000 shares of the
Company’s common stock, of which options to acquire 22,500 shares are
exercisable as of July 1, 2007; provided, however, that with respect to the
November 2005 Option, the option shares which are not exercisable as of July 1,
2007 shall be forfeited as set forth in the Termination Agreement.
 
3

--------------------------------------------------------------------------------


 
4.  Survival of Specified Provisions in the Employment Agreement.  The following
provisions of the Employment Agreement are incorporated herein by reference,
shall survive the Effective Time, and shall continue in full force and effect,
as such provisions may be amended by this Section 4, notwithstanding any other
provision of this Agreement:
 
(a)  All definitions contained in the Employment Agreement and used in this
Agreement (including the provisions of the Employment Agreement incorporated by
reference herein), except that:
 
(i)  All references to “Agreement” in Sections 9 and 10 of the Employment
Agreement shall now refer to this Agreement; and
 
(ii)  The definition of “Competing Business” as used in the Employment Agreement
is hereby amended and restated in its entirety as follows:
 
“Competing Business” means any business that provides hospice care or services
to terminally ill patients.
 
(iii)  The definition of “Date of Termination” as used in the Employment
Agreement is hereby amended and restated in its entirety as follows:
 
“Date of Termination” means (i) if Employee’s employment is terminated by reason
of Employee’s death, the date of Employee’s death; (ii) if Employee’s employment
is terminated by the Company for any or no reason, the date specified in the
Notice of Termination or, if no date is specified, the date on which the Company
notifies Employee that Employee’s employment by the Company is terminated; or
(iii) if Employee’s employment is terminated by Employee, the date specified in
the Notice of Termination or agreed to by the Company and Employee.
 
4

--------------------------------------------------------------------------------


 
(b)  Section 9 of the Employment Agreement (“Confidential Information; Ownership
of Property”), except that the first sentence of Section 9(a)(i) of the
Employment Agreement is hereby amended and restated in its entirety as follows:
 
Employee acknowledges that the Company has trade, business and financial secrets
and other confidential and proprietary information regarding the Company and its
business, in whatever form, tangible or intangible (collectively, the
“Confidential Information”), and that, during the course of Employee’s
employment with the Company, Employee has received, shall receive or be placed
in a position to have access to or develop Confidential Information.
 
(c)  Section 10 of the Employment Agreement (“Non-Competition; Non-Solicitation;
Non-Disparagement”); except that Section 10(a) of the Employment Agreement is
hereby amended and restated in its entirety as follows:
 
     (a) For the reasons and consideration specified in Section 8 of the
Employment Agreement, which reasons continue to be valid and which consideration
Employee acknowledges was provided as set forth in that Section 8 and which
Employer agrees will continue to be provided in the future, Employee hereby
covenants and agrees that:


(i) for a period of two years from the Effective Time, Employee shall not serve
as an executive, general manager, executive director, director, officer,
consultant, or any other capacity that has duties and responsibilities identical
or substantially similar to the those of the position of Senior Vice President
or Chief Operating Officer for any Competing Business that operates in any city
(including the 50-mile radius surrounding such city) in which the Company, or
any of its Subsidiaries, has a facility that engages in its respective business
as of the Effective Time.


(ii) during her employment with Company and for a period of one year following
the Date of Termination, Employee shall not:


     (A)   serve as an executive, general manager, executive director, director,
officer, consultant, or any other capacity that has duties and responsibilities
identical or substantially similar to those of the position of Regional Vice
President of the Southeast Region for any Competing Business that operates in
any city (including the 50-mile radius surrounding such city) in the Company’s
Southeast Region in which the Company or any of its Subsidiaries has a facility
that engages in its respective business as of the Effective Time.


5

--------------------------------------------------------------------------------


 
     (B)   recruit, hire, assist in hiring, attempt to hire, or contact or
solicit with respect to hiring any Person who, at any time during the 12 month
period preceding the Date of Termination, was an employee of the Company or any
of its Subsidiaries, provided that Employee may hire any individual who is
employed as an administrative assistant or clerical employee as of the Date of
Termination;


     (C)   induce or attempt to induce any employee of the Company, or any of
its Subsidiaries, to terminate, or in any way interfere with, the relationship
between the Company, or any of its Subsidiaries, and any employee thereof; or


                     (D)  induce or attempt to induce any current or prospective
customer, client, patient, supplier, service provider, or other business
relation of the Company, or any of its Subsidiaries, who was served or solicited
by Employee during the term of Employee’s employment to cease doing business
with the Company, or any of its Subsidiaries, or in any way interfere with the
actual or prospective relationship between the Company, or any of its
Subsidiaries, and any such individual or entity.
 
Except as otherwise specifically provided in this Section 4, all of the parties’
rights and obligations under the Employment Agreement are extinguished upon the
effectiveness of this Agreement.
 
5.  General Release and Covenant Not to Sue.
 
(a)  Employee, on behalf of herself and her family, attorneys, heirs, estate,
agents, executors, representatives, administrators and each of their respective
successors and assigns (collectively, the “Employee Parties”), hereby generally
releases and forever discharges the Company and its predecessors, successors,
assigns, parents, subsidiaries and affiliates and each of the foregoing
entities’ respective past, present and future shareholders, members, partners,
managers, directors, officers, employees, agents, representatives, principals,
insurers, attorneys, employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), and any person
acting by, through, under or in concert with any of the foregoing entities
(collectively, the “Company Parties”) from any and all claims, complaints,
charges, demands, liabilities, suits, damages, losses, expenses, attorneys’
fees, obligations or causes of action (“Claims”), known or unknown, of any kind
and every nature whatsoever, and whether or not accrued or matured, which any of
them may have, arising out of or relating to any transaction, dealing,
relationship, conduct, act or omission, or any other matters or things occurring
or existing at any time prior to and including the Effective Time (including,
but not limited to, any Claims against any of the Company Parties based on,
relating to or arising under wrongful discharge, retaliation, breach of contract
(whether oral or written), tort, fraud, defamation, slander, breach of privacy,
violation of public policy, negligence, promissory estoppel, Title VII of the
Civil Rights Act of 1964, The Age Discrimination in Employment Act, The
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974, or any other federal, state or local law relating to employment (or
unemployment), the payment of wages, salary or other compensation, civil or
human rights, discrimination in employment (based on age or any other factor),
or raised by that certain letter dated January 4, 2007, from Kenneth C. Broodo,
on behalf of Employee, to Robert Lefton,) in all cases arising out of or
relating to Employee’s employment by the Company or any subsidiary thereof or
Employee’s investment in the Company or any subsidiary thereof or her services
as an officer or employee of the Company or any subsidiary thereof, or otherwise
relating to the termination of such employment or services; provided, however,
that this release will not limit or release (i) Employee’s rights under this
Agreement or Employee’s rights under the Employment Agreement that survive the
Effective Time and are expressly identified and incorporated by reference herein
pursuant to Section 4, (ii) Employee’s rights to indemnification from any
Company Party in respect of her services as a director, officer or employee of a
Company Party (or of any entity for which Employee has served in any such
capacity or a similar capacity at the request of the Company) as provided by
law, that certain Indemnification Agreement dated as of April 29, 2004, by and
between the Company and Employee (the “Indemnification Agreement”), or the
certificates of incorporation or bylaws (or like constitutive documents) of any
Company Party, and (iii) Employee’s rights under the Retained Awards.
 
6

--------------------------------------------------------------------------------


 
Employee, on behalf of herself and each of the other Employee Parties, hereby
covenants forever not to assert, file, prosecute, commence or institute (or
sponsor or purposely facilitate any person in connection with the foregoing),
any complaint or lawsuit or any legal, equitable, arbitral or administrative
proceeding of any nature, against any of the Company Parties in connection with
any released Claims, and represents and warrants that no other person or entity
has initiated or, to the extent within her control, will initiate any such
proceeding on her behalf, and that if such a proceeding is initiated, Employee
shall accept no benefit therefrom.
 
(b)           The Company, on its own behalf and on behalf of the other Company
Parties, hereby generally releases and forever discharges the Employee Parties
from any and all Claims, known or unknown, of any kind and every nature
whatsoever, and whether or not accrued or matured, which any of them may have,
arising out of or relating to any transaction, dealing, relationship, conduct,
act or omission, or any other matters or things occurring or existing at any
time prior to and including the Effective Time (including but not limited to any
Claims based on, relating to or arising under breach of contract (whether oral
or written), tort, fraud, defamation, slander, violation of public policy,
negligence, promissory estoppel, or any other federal, state or local law
relating to employment or discrimination in employment) in all cases arising out
of or relating to Employee’s employment by the Company or any subsidiary thereof
or Employee’s investment in the Company or any subsidiary thereof or her
services as a director, officer or employee of any Company Party (or of any
entity for which Employee has served in any such capacity or a similar capacity
at the request of the Company), or otherwise relating to the termination of such
employment or services; provided, however, that this release will not limit or
release (i) the Company’s rights under this Agreement or the Company’s rights
under the Employment Agreement that survive the Effective Time and are expressly
identified and incorporated by reference herein pursuant to Section 4, (ii) the
Company’s rights against Employee with respect to any breach of fiduciary or
other legal duties as a director or officer, any fraudulent or criminal activity
or any action or conduct that would constitute Cause under the Employment
Agreement, or (iii) the Company’s rights under the Retained Awards.
 
7

--------------------------------------------------------------------------------


 
The Company, on behalf of itself and the other Company Parties, hereby covenants
forever not to assert, file, prosecute, commence or institute (or sponsor or
purposely facilitate any person in connection with the foregoing), any complaint
or lawsuit or any legal, equitable, arbitral or administrative proceeding of any
nature, against any of the Employee Parties in connection with any released
Claims, and represents and warrants that no other person or entity has initiated
or to the extent within its control, will initiate any such proceeding on its
behalf, and that if such a proceeding is initiated, the Company and the other
Company Parties shall accept no benefit therefrom.
 
6.  Additional Provisions.
 
(a)  Notices.  Any notice, demand, or communication required, permitted, or
desired to be given hereunder, shall be deemed effectively given when personally
delivered or mailed by prepaid, certified mail, return receipt requested,
addressed as follows:
 

 
To Employee:
To the Company:
       
Deborah A. Hoffpauir
2905 Wellborn
Dallas, Texas  75219
Odyssey HealthCare, Inc.
717 N. Harwood, Suite 1500
Dallas, Texas 75201
Attn:  General Counsel
         
With a copy to:
         
P. Gregory Hidalgo
Vinson & Elkins LLP
3700 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas 75201

 
or to such other address or addresses as any party hereto may from time to time
specify in writing in a notice given to the other party in compliance with this
Section 6(a).  Notices shall be deemed given upon the earlier of actual receipt
or three days after mailing in accordance with this Section 6(a).
 
(b)  Prior Agreements.  With the exception of (i) the Equity Agreements, (ii)
the Termination Agreement, (iii) that certain Indemnification Agreement, dated
April 29, 2004, by and between the Company and Employee, which is attached
hereto as Exhibit C, and (iv) those provisions of the Employment Agreement that
are specifically incorporated by reference herein in Section 4, this Agreement
integrates the whole of all agreements and understandings of any sort or
character between the parties concerning the subject matter of this Agreement
and any other dealings between the parties, and supersedes all prior
negotiations, discussions, or agreements of any sort whatsoever relating to the
subject matter hereof, or any claims that might have ever been made by one party
against the other.  There are no representations, agreements, or inducements
except as set forth expressly and specifically in this Agreement.  There are no
unwritten oral or verbal understandings, agreements, or representations of any
sort whatsoever, it being stipulated that the rights of the parties shall be
governed exclusively by this Agreement.
 
8

--------------------------------------------------------------------------------


 
(c)  Certain Definitions.  As used in this Agreement (including the provisions
of the Employment Agreement incorporated by reference herein), the following
terms have the meanings set forth below:
 
(i)   “Cause” means Employee’s
 
(a)           continued failure to substantially perform Employee’s obligations
and duties under Section 2(a) (other than as a result of physical or mental
incapacity), as reasonably determined by the Board, and which is not remedied
within 30 days after receipt of written notice from the Company specifically
identifying the manner in which the Company believes that Employee has not
substantially performed Employee’s obligations and duties under Section 2(a);
 
(b)           commission of an act of fraud, embezzlement, misappropriation,
willful misconduct, bad faith, dishonesty, breach of trust, or breach of
fiduciary duty against the Company or other conduct materially harmful or
potentially materially harmful to the Company’s interest, as reasonably
determined by the Board after a hearing by the Board following 10 days’ prior
written notice to Employee of such hearing;
 
(c)           material breach of Section 4(b) or Section 4(c);
 
(d)           conviction, plea of no contest or nolo contendere, deferred
adjudication or unadjudicated probation for any felony or any crime involving
moral turpitude;
 
(e)           failure to carry out, or comply with, in any material respect, any
lawful directive of the Board, the President or the Chief Operating Officer of
the Company consistent with the terms of this Agreement, which is not remedied
within 30 days after receipt of written notice from the Company specifying such
failure;
 
(f)           violation of the Company’s substance abuse policy; or
 
(g)           suspension or termination of Employee from the Medicare or
Medicaid programs.
 
(d)  Modification and Waiver.  This Agreement may not be modified or amended
except in writing signed by the parties.  No term or condition of this Agreement
will be deemed to have been waived except in writing by the party charged with
waiver.  A waiver shall operate only as to the specific term or condition waived
and will not operate as, or be construed to be, a waiver of any subsequent
breach of the same or other provision hereof.  The failure of any party hereto
to exercise any right, power or remedy provided under this Agreement or
otherwise available in respect hereof at law or in equity, or to insist upon
compliance by any other party hereto with its obligations hereunder, and any
custom or practice of the parties at variance with the terms hereof, shall not
constitute a waiver by such party of its right to exercise any such or other
right, power or remedy or to demand such compliance.
 
9

--------------------------------------------------------------------------------


 
(e)  Counterparts.  This Agreement may be executed and delivered (including by
facsimile transmission) in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one and the same
instrument.  Any counterpart of this Agreement that has attached to it separate
signature pages that together contain the signature of all parties hereto shall
for all purposes be deemed a fully executed original.  Facsimile signatures
shall constitute original signatures.
 
(f)  Successors and Assigns.  This Agreement and the rights and obligations
hereunder shall bind and inure to the benefit of any successor or successors of
the Company by way of reorganization, merger or consolidation, and any assignee
of all or substantially all of its business and properties, but, except as to
any such successor or assignee of the Company, neither this Agreement nor any
rights or benefits hereunder may be assigned by either party.
 
(g)  Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable for any reason, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a portion of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid or unenforceable provisions, there shall be
added automatically as part of this Agreement a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.
 
(h)  Injunctive Relief.  Employee acknowledges that money damages would be both
incalculable and an insufficient remedy for breach by Employee of any of the
provisions of the Employment Agreement that are specifically incorporated by
reference herein by Section 4 (i.e., of Sections 9 or 10 of the Employment
Agreement, which shall be referred to in this Section 6(h) as the “Incorporated
Employment Agreement Provisions”) and that any such breach would cause the
Company irreparable harm.  Accordingly, the Company, in addition to any other
remedies at law or in equity it may have, shall be entitled, without the
requirement of posting a bond or other security, to equitable relief, including
injunctive relief and specific performance, in connection with a breach by
Employee of the Incorporated Employment Agreement Provisions.  The parties agree
that the only circumstance in which disputes between them will not be subject
exclusively to arbitration pursuant to the provisions in Section 6(n) is in
connection with a breach of the Incorporated Employment Agreement Provisions by
Employee.  The parties consent to venue in Dallas County, Texas and to the
exclusive jurisdiction of competent state courts or federal courts in Dallas
County, Texas for all litigation which may be brought, subject to the
requirement for arbitration in Section 6(n), with respect to the terms of, and
the transactions and relationships contemplated by, this Agreement.  The parties
further consent to the non-exclusive jurisdiction of any state court located
within a district which encompasses assets of a party against which a judgment
has been rendered for the enforcement of such judgment or award against the
assets of such party.
 
(i)  Governing Law.  This Agreement has been executed and delivered in, and
shall be interpreted, construed, and enforced pursuant to and in accordance with
the laws of the State of Texas (without giving effect to principles of conflict
of law) and, where applicable, the laws of the United States.
 
10

--------------------------------------------------------------------------------


 
(j)  Remedies Cumulative.  All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any thereof by any party
shall not preclude the simultaneous or later exercise of any other such right,
power, or remedy by such party.
 
(k)  Third Party Beneficiaries.  Except as provided in Section 6(f) of this
Agreement, this Agreement is not intended to be for the benefit of, and shall
not be enforceable by, any person or entity who or which is not a party hereto.
 
(l)  Construction.  This Agreement shall be deemed drafted equally by all the
parties.  Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, or sections are to those parts of this
Agreement, unless the context clearly indicates to the contrary.  Also, unless
the context clearly indicates to the contrary, (i) the plural includes the
singular and the singular includes the plural, (ii) “and” and “or” are each used
both conjunctively and disjunctively, (iii) “any,” “all,” “each,” or “every”
means “any and all, and each and every,” (iv) “includes” and “including” are
each “without limitation,” and (v) “herein,” “hereof,” “hereunder,” and other
similar compounds of the word “here” refer to the entire Agreement and not to
any particular paragraph, subparagraph, section or subsection.
 
(m)  Expenses.  Except as otherwise expressly provided in this Agreement, all
costs and expenses (including attorneys fees and expenses) incurred by the
parties hereto in connection with this Agreement and the transactions
contemplated hereby shall be borne solely and entirely by the party which has
incurred such expenses.
 
11

--------------------------------------------------------------------------------


 
(n)  Arbitration.  Except as otherwise provided in Section 6(h), the Company and
Employee agree to the resolution by binding arbitration of all claims, demands,
causes of action, disputes, controversies or other matters in question
(“Claims”), whether or not arising out to this Agreement, the Employment
Agreement, or Employee’s employment (or resignation or termination), whether
sounding in contract, tort or otherwise and whether provided by statute or
common law, that the Company may have against Employee or that Employee may have
against the Company or its parents, subsidiaries and affiliates, and each of the
foregoing entities’ respective officers, directors, employees or agents in their
capacity as such or otherwise.  Claims covered by this Section 6(n) also include
claims by Employee for breach of this Agreement, wrongful termination,
discrimination (based on age, race, sex, disability, national origin, or any
other factor) and retaliation.  The Company and Employee agree that any
arbitration shall be in accordance with the Federal Arbitration Act (“FAA”) and,
to the extent an issue is not addressed by the FAA, with the then-current
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) or such other rules of the AAA as are applicable
to the Claims being arbitrated.  If a party refuses to honor its obligations
under this Section 6(n), the other party may compel arbitration in either
federal or state court.  The arbitrator shall apply the substantive law of the
State of Texas (excluding Texas choice-of-law principles that might call for the
application of some other state’s law), or federal law, or both as applicable to
the Claims asserted.  The arbitrator shall have exclusive authority to resolve
any dispute relating to the interpretation, applicability, enforceability, or
formation of this Section 6(n), including any Claim that all or part of this
Agreement is void or voidable and any Claim that an issue is not subject to
arbitration; provided that the arbitrator will not have the power to add or
ignore any of the terms and conditions of this Agreement, and the arbitrator’s
decision will not go beyond what is necessary for the interpretation,
application, and enforcement of this Agreement and the obligations of the
parties pursuant to this Agreement.  The parties agree that venue for
arbitration will be in Dallas, Texas, and that any arbitration commenced in any
other venue will be transferred to Dallas, Texas, upon the written request of
any party to this Agreement.  In the event that an arbitration is actually
conducted pursuant to this Section 6(n), the party in whose favor the arbitrator
renders the award shall be entitled to recover from the other party all costs
and expenses incurred, including reasonable attorneys’ fees, expert witness
fees, and costs actually incurred.  Any and all of the arbitrator’s orders,
decisions, and awards may be enforceable in, and judgment upon any award
rendered by the arbitrator may be confirmed and entered by, any federal or state
court having jurisdiction.  All proceedings conducted pursuant to this Section
6(n), including any order, decision, or award of the arbitrator, shall be kept
confidential by all parties.  THE ARBITRATORS SHALL HAVE NO AUTHORITY TO AWARD
PUNITIVE DAMAGES UNDER ANY CIRCUMSTANCES (WHETHER IT BE EXEMPLARY DAMAGES,
TREBLE DAMAGES, OR ANY OTHER PENALTY OR PUNITIVE TYPE OF DAMAGES).  REGARDLESS
OF WHETHER SUCH DAMAGES MAY BE AVAILABLE UNDER TEXAS LAW, EMPLOYEE AND THE
COMPANY EACH HEREBY WAIVE THE RIGHT, IF ANY, TO RECOVER PUNITIVE DAMAGES IN
CONNECTION WITH ANY CLAIMS.EMPLOYEE AND THE COMPANY ACKNOWLEDGE THAT, BY SIGNING
THIS AGREEMENT, EMPLOYEE AND THE COMPANY ARE WAIVING ANY RIGHT THAT EMPLOYEE OR
THE COMPANY MAY HAVE TO A JURY TRIAL OR A COURT TRIAL OF ANY EMPLOYMENT-RELATED
CLAIM ALLEGED BY EMPLOYEE, EXCEPT AS PROVIDED IN SECTION 6(h).
 


[Signature Page to follow.]
 
 
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
corporate name by an officer thereof thereunto duly authorized, and Employee has
hereunto set her hand, as of the day and year first above written.
 

  ODYSSEY HEALTHCARE, INC.                     By: /s/  Robert A. Lefton    
Name: Robert A. Lefton     Title: President and Chief Executive Officer        
                    /s/ Deborah A. Hoffpauir      DEBORAH A. HOFFPAUIR   

 
 
S-1

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Employment Agreement of Deborah A. Hoffpauir
 


Exhibit A-1

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Equity Agreements
 
 
1.   
Restricted Stock Unit Award Agreement (Time-Based RSU Award), dated December 20,
2006, representing the right to receive 16,080 shares of the Company’s common
stock

 
2.   
Restricted Stock Unit Award Agreement (Additional Incentive Based RSU Award),
dated December 20, 2006, representing the right to receive 29,480 shares of the
Company’s common stock

 
3.   
Nonstatutory Stock Option Agreement, dated November 16, 2005, representing the
right to acquire 90,000 shares of the Company’s common stock, of which options
to acquire 22,500 shares are exercisable as of July 1, 2007

 
4.   
Restricted Stock Award Agreement, dated November 18, 2004, representing the
right to receive 30,000 shares of the Company’s common stock

 
5.   
Nonstatutory Stock Option Agreement, dated January 26, 2004, representing the
right to acquire 75,000 shares of the Company’s common stock, of which options
to acquire 75,000 shares are exercisable as of July 1, 2007

 
6.   
Nonstatutory Stock Option Agreement, dated June 20, 2003, representing the right
to acquire 75,000 shares of the Company’s common stock (112,500 shares after the
Company’s three-for-two stock split on July 28, 2003), of which options to
acquire 112,500 shares are exercisable as of July 1, 2007

 
7.   
Nonstatutory Stock Option Agreement, dated November 20, 2002, representing the
right to acquire 20,000 shares of the Company’s common stock (45,000 shares
after the Company’s three-for-two stock splits on February 6, 2003 and July 28,
2003), of which options to acquire 45,000 shares are exercisable as of July 1,
2007

 


Exhibit B-1

--------------------------------------------------------------------------------


 
EXHIBIT C
 
Indemnification Agreement
 
 
 
Exhibit C-1